       Case 1:18-cv-09389-JPO Document 1 Filed 10/15/18 Page 1 of 12




                            UNITED STATES DISTRICT COURT FOR THE
                                SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------------
JOE HAND PROMOTIONS, INC., as
Broadcast Licensee of the August 26, 2017
Mayweather vs. McGregor Match,
                                                                      COMPLAINT
                                    Plaintiff,

         -against-                                                    Civil Action No.

PETER LEVIN, Individually, and as officer, director,
shareholder and/or principal of PMP VENTURES
INC., d/b/a PROFESSOR THOMS,

and

PMP VENTURES INC., d/b/a PROFESSOR THOMS,

                                    Defendants.
-------------------------------------------------------------------


         Plaintiff, JOE HAND PROMOTIONS, INC. (hereinafter “Plaintiff”), by their

attorneys, LONSTEIN LAW OFFICE, P.C., complaining of the Defendants herein

respectfully sets forth and alleges, as follows:

                                  JURISDICTION AND VENUE

         1. This is a civil action seeking damages for violation of 47 U.S.C. §§ 553 or 605,

et seq. (The “Telecommunications Act”) and for copyright infringement under the

copyright laws of the U.S. (17 U.S.C. §101, et seq.).

         2. This Court has jurisdiction under 17 U.S.C. §101, et seq. and 28 U.S.C.

Section §1331, which states that the district courts shall have original jurisdiction of all
      Case 1:18-cv-09389-JPO Document 1 Filed 10/15/18 Page 2 of 12




civil actions arising under the Constitution, laws, or treaties of the United States; and 28

U.S.C. Section §1338(a) (copyright).

       3. Upon information and belief, venue is proper in this court because, inter alia, a

substantial part of the events or omissions giving rise to the claim occurred within New

York County, which is within the Southern District of New York (28 U.S.C. § 1391(b)

and 28 U.S.C. 112(b)).

       4. This Court has personal jurisdiction over the parties in this action. Defendants

to this action had or has an agent or agents who has or have independently transacted

business in the State of New York and certain activities of Defendants giving rise to this

action took place in the State of New York; more particularly, Defendants’ acts of

violating federal laws and the proprietary rights of Plaintiff, as distributor of the satellite

programming transmission signals took place within the State of New York. Moreover,

upon information and belief, Defendants have their principal place of business within the

State of New York; thus, this Court has personal jurisdiction over Defendants.

                                      THE PARTIES

       5. The Plaintiff is a Pennsylvania Corporation with its principal place of business

located at 407 East Pennsylvania Boulevard, Feasterville, Pennsylvania 19053.

       6. By contract, Plaintiff was granted the exclusive rights of distribution and

public performance as to commercial establishments for the Mayweather vs. McGregor

Match, including all undercard matches and the entire television Broadcast, scheduled for

August 26, 2017, via closed circuit television, encrypted “IPTV”, cable or via encrypted


                                             -2-
      Case 1:18-cv-09389-JPO Document 1 Filed 10/15/18 Page 3 of 12




satellite signal (hereinafter referred to as the “Broadcast”).

       7. Upon information and belief the Defendant, PETER LEVIN, resides at 84 E.

2nd Street, Apt. 8, New York, New York 10003.

       8. Upon information and belief the Defendant, PETER LEVIN, is an officer,

director, shareholder and/or principal of PMP VENTURES INC., d/b/a PROFESSOR

THOMS, and is doing business as PROFESSOR THOMS located at 219 2nd Avenue,

New York, New York 10003 (hereinafter referred to as the “Establishment”).

       9.    Upon information and belief the Defendant, PETER LEVIN, was the

individual with supervisory capacity and control over the activities occurring within the

Establishment on August 26, 2017.

       10.    Upon information and belief the Defendants, PETER LEVIN and PMP

VENTURES INC., received a financial benefit from the operations of PMP VENTURES

INC., D/B/A PROFESSOR THOMS, on August 26, 2017.

       11.     Upon information and belief, Defendant, PETER LEVIN, was the

individual with close control over the internal operating procedures and employment

practices of PROFESSOR THOMS on August 26, 2017.

       12.     Upon information and belief, Defendant, PETER LEVIN, was present at

the Establishment during the exhibition of the Broadcast on August 26, 2017.

       13.     Upon information and belief, Defendants, PETER LEVIN and PMP

VENTURES INC., authorized the exhibition of the Broadcast at the Establishment on

August 26, 2017.


                                              -3-
      Case 1:18-cv-09389-JPO Document 1 Filed 10/15/18 Page 4 of 12




       14.     Upon information and belief, Defendants, PETER LEVIN and PMP

VENTURES INC., advertised on social media, including but not limited to the

Establishment’s Facebook page and Instagram accounts, for the exhibition of the

Broadcast at the Establishment on and prior to August 26, 2017. See Advertisements as

Exhibits A and A-1 hereto.

       15.   Upon information and belief, Defendants, charged a cover charge of $20.00

per person for each patron entering the commercial establishment known as

PROFESSOR THOMS. See also Exhibits A and A-1 attached hereto.

       16.    Upon information and belief, Defendants, PETER LEVIN and PMP

VENTURES INC., received a commercial benefit by not paying the commercial licensing

fee to the Plaintiff for the Broadcast and obtaining same through alternative means.

       17.     Upon information and belief, Defendants, PETER LEVIN and PMP

VENTURES INC., received a commercial benefit by the charging of a $20.00 cover

charge to their patrons for entrance to Defendants establishment to watch the exhibition

of the Broadcast.

       18.     Upon information and belief, the Establishment known as PROFESSOR

THOMS had an estimated fire code occupancy of 201-300 people on August 26, 2017.

       19. Upon information and belief, the Defendant, PMP VENTURES INC., d/b/a

PROFESSOR THOMS, is a business entity, the exact nature of which is unknown,

having its principal place of business at 219 2nd Avenue, New York, New York 10003.

       20.   Upon information and belief, the Defendant, PMP VENTURES INC., is a


                                            -4-
        Case 1:18-cv-09389-JPO Document 1 Filed 10/15/18 Page 5 of 12




domestic corporation that was formed and is licensed to do business in the State of New

York.

                                         COUNT I

         21. Plaintiff hereby incorporates by reference all of the allegations contained in

paragraphs “1" through “21,” inclusive, as though set forth herein at length.

         22. Plaintiff’s Broadcast originated via satellite uplink and was subsequently re-

transmitted to cable systems and satellite companies via satellite signal.

         23. Plaintiff, for a licensing fee, entered into licensing agreements with various

entities in the State of New York, allowing them to publicly exhibit the Broadcast to their

patrons. Upon payment of the appropriate fees, Plaintiff authorizes and allows customers

to de-crypt, unscramble and receive the closed circuit, “IPTV”, cable or satellite

Broadcast.

         24.   The Broadcast was also available for non-commercial, private viewing

through Plaintiff or its authorized online platforms for residential Pay-Per-View purchase

and consumption via the internet. Owners of commercial establishments wishing to

avoid paying Plaintiff’s licensing fees can surreptitiously gain access to Plaintiff’s

broadcasts by purchasing the programming online, without proper authorization, at

residential rates, which are greatly discounted compared to the rates required for

commercial entities and exhibit those broadcasts for their own commercial benefit and

gain.

         25. In order for anyone to obtain the Broadcast through a website intended for


                                             -5-
      Case 1:18-cv-09389-JPO Document 1 Filed 10/15/18 Page 6 of 12




private, non-commercial viewing, an individual purchaser would be provided with terms

of service which specifically provide for non-commercial, personal use only.

       26. Upon information and belief, with full knowledge that the Broadcast was not

to be received and exhibited by entities unauthorized to do so, the Defendants and/or their

agents, servants, workmen or employees, without paying Plaintiff a fee or entering into an

agreement with Plaintiff, unlawfully intercepted, received and/or de-scrambled Plaintiff’s

Broadcast and did exhibit the Broadcast at PROFESSOR THOMS located at 219 2nd

Avenue, New York, New York 10003 at the time of its transmission willfully and for

purposes of direct or indirect commercial advantage or private financial gain. Defendants

also advertised for the Broadcast on Facebook, making their actions clearly willful.

       27. Upon information and belief, Plaintiff alleges that Defendants effected

unauthorized interception and receipt of Plaintiff’s Broadcast by ordering programming

for residential use and subsequently displaying the programming at the commercial

establishment known as PROFESSOR THOMS for commercial gain without

authorization, or by such other means which are unknown to Plaintiffs and known only to

Defendants.

       28. Upon information and belief, Defendants and/or their agents, servants,

workmen and/or employees intercepted Plaintiff’s signal and/or used a device to intercept

Plaintiff’s Broadcast, which originated via satellite uplink and then re-transmitted via

satellite or microwave signal to various cable and satellite systems. There are multiple

illegal and unauthorized methods of accessing the Broadcast, including but not limited to


                                            -6-
      Case 1:18-cv-09389-JPO Document 1 Filed 10/15/18 Page 7 of 12




the traditional ways of pirating a broadcast (1) splicing an additional coaxial cable line or

redirecting a wireless signal from an adjacent residence into a business establishment, de-

crypt, unscramble and receive the closed circuit, “IPTV”, cable or satellite Broadcast; (2)

commercially misusing cable or satellite by registering same as a residence when it is, in

fact, a business; or (3) taking a lawfully obtained box or satellite receiver from a private

residence, into a business. Recently emerging over-the-top “OTT” technologies, used for

the delivery of film and TV content via the internet, such as (1) Broadband or internet

broadcast; and/or (2) Live Social Media Streaming (“Nano-Piracy”) are additional

methods in which pirated material can be obtained without requiring users to subscribe to

a traditional cable or satellite pay-tv service such as Comcast, DIRECTV or Time Warner

Cable and are readily available to anyone with a Smartphone. The misuse of OTT

technology can allow commercial misuse of residential broadcasting feeds through the

internet from anywhere in the world. Each of the above described methods would allow

Defendants to access the Broadcast unlawfully and without Plaintiffs authorization. Prior

to engaging in discovery, Plaintiff is unable to determine the manner in which Defendants

obtained the Broadcast. However, it is logical to conclude that Defendants utilized one of

the above described methods or another to intercept and exhibit the Broadcast without

entering into an agreement to obtain it lawfully from Plaintiff, the legal rights holder for

commercial exhibition.

       29. 47 U.S.C. §605 (a) prohibits the unauthorized reception and publication or

use of communications such as the transmission for which plaintiff had the distribution


                                             -7-
      Case 1:18-cv-09389-JPO Document 1 Filed 10/15/18 Page 8 of 12




and public performance rights thereto.

       30. By reason of the aforementioned conduct, the aforementioned Defendants

willfully violated 47 U.S.C. §605 (a).

       31.    By reason of the aforementioned Defendants’ violation of 47 U.S.C. §605

(a), Plaintiff has a private right of action pursuant to 47 U.S.C. §605.

       32. As a result of the aforementioned Defendants’ willful violation of 47 U.S.C.

§605 (a), Plaintiff is entitled to damages, in the discretion of this Court, under 47 U.S.C.

§605 (e)(3)(C)(i)(II) and (ii) of up to the maximum amount of $110,000.00 as to each

Defendant.

       33. Pursuant to 47 U.S.C. §605, Plaintiff is also entitled to an award of full costs,

interest and reasonable attorney’s fees.

                                           COUNT II

       34. Plaintiff hereby incorporates paragraphs “1" through “20" and “22" through

“28,” inclusive, as though fully set forth herein.

       35. Upon information and belief, with full knowledge that the Broadcast was not

to be received and exhibited by entities unauthorized to do so, the Defendants and/or their

agents, servants, workmen or employees did exhibit the Broadcast at the above-captioned

address at the time of its transmission willfully and for purposes of direct or indirect

commercial advantage or private financial gain.

       36.    47 U.S.C. §553 prohibits the unauthorized reception, interception and

exhibition of any communications service offered over a cable system such as the


                                              -8-
      Case 1:18-cv-09389-JPO Document 1 Filed 10/15/18 Page 9 of 12




transmission for which Plaintiff had the distribution and public performance rights as to

commercial establishments thereto.

          37.   Upon information and belief, the Defendants individually, willfully and

illegally intercepted said Broadcast when it was distributed and shown by cable television

systems.

          38.    By reason of the aforementioned conduct, all of the aforementioned

Defendants willfully violated 47 U.S.C. §553, thereby giving rise to a private right of

action.

          39. As a result of the aforementioned Defendants’ willful violation of 47 U.S.C.

§553, Plaintiff is entitled to damages, in an amount in the discretion of this Court, of up

to the maximum amount of $60,000.00, plus the recovery of full costs, interest and

reasonable attorney’s fees.

                                        COUNT III

          40. Plaintiff hereby incorporates paragraphs “1" through “20" and “22" through

“28," and “36,” inclusive, as though fully set forth herein.

          41. Plaintiff is the copyright owner of the exclusive rights of distribution and

public performance as to commercial establishments to the Broadcast, including all

undercard matches and the entire television Broadcast, scheduled for August 26, 2017,

via closed circuit television and via encrypted satellite signal.      The Certificate of

Copyright registration has been issued by the U.S. Copyright Office. See U.S. Certificate

of Copyright Registration No. PA 2-066-333. The Broadcast originated via satellite


                                             -9-
      Case 1:18-cv-09389-JPO Document 1 Filed 10/15/18 Page 10 of 12




uplink and was subsequently re-transmitted to cable systems and satellite companies via

satellite signal.

        42.     As a copyright holder of the above mentioned rights to the Broadcast,

Plaintiff has rights to the Broadcast, including the right of distribution as well as the

licensing to commercial establishments for the right to publicly exhibit same.

        43. Defendants never obtained the proper authority or license from Plaintiff to

publicly exhibit the Mayweather v. McGregor Broadcast on August 26, 2017.

        44. Upon information and belief, with full knowledge that the Broadcast can only

be exhibited within a commercial establishment by the purchasing of a license from

Plaintiff, Defendants and/or their agents, servants, workmen or employees illegally

intercepted and/or publicly displayed the Broadcast and exhibited same in her commercial

establishment on August 26, 2017.

        45. Specifically, upon information and belief, the Defendants and/or their agents,

servants, workmen and employees unlawfully obtained the Broadcast, enabling

Defendants to publicly exhibit the Broadcast without paying the appropriate licensing fee

to Plaintiff.

        46. By reason of the aforementioned conduct, the Defendants willfully violated

17 U.S.C. §501(a).

        47. By reason of the aforementioned Defendants’ violation of 17 U.S.C. §501(a),

Plaintiff has a private right of action pursuant to 17 U.S.C. §501 (b).

        48. As a result of Defendants’ willful infringement of Plaintiff’s copyrights and


                                            -10-
     Case 1:18-cv-09389-JPO Document 1 Filed 10/15/18 Page 11 of 12




exclusive rights under copyright by advertising and subsequently displaying Plaintiff’s

Broadcast, Plaintiff is entitled to damages, in the discretion of this Court, under 17 U.S.C.

§504(c)(1) and 504(c)(2), of up to the maximum amount of $150,000.00.

       49. Plaintiff is further entitled to its attorney’s fees and costs pursuant to 17

U.S.C. §505.

       WHEREFORE, the Plaintiff requests that judgment be entered in its favor and

against each of the aforementioned Defendants, jointly and severally, granting to plaintiff

the following:


                 (a) Declare that Defendants’ unauthorized exhibition of the August 26,

                 2017, Mayweather v. McGregor Broadcast, violated the Federal

                 Communications Act and that such violations were committed willfully

                 and for purposes of Defendants’ direct or indirect commercial advantage

                 or for private financial gain, as Defendants advertised and subsequently

                 displayed Plaintiff’s Broadcast.

                 (b)   On the first cause of action, statutory penalties in an amount, in the

                 discretion of this Court, of up to the maximum amount of $110,000.00 as

                 to each Defendant for their willful violation of 47 U.S.C. §605 (a); or

                 (c) On the second cause of action, statutory penalties in an amount, in the

                 discretion of this Court, of up to the maximum amount of $60,000.00 as to

                 each Defendant for their violation of 47 U.S.C. §553.

                 (d) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to

                 47 U. S. C. § 605 (e).

                 (e) On the third cause of action, statutory penalties in an amount, in the


                                             -11-
    Case 1:18-cv-09389-JPO Document 1 Filed 10/15/18 Page 12 of 12




             discretion of this Court, of up to the maximum amount of $150,000.00 as

             to each Defendant pursuant to §504(c)(1) and §504(c)(2) for her violation

             of 17 U.S.C. §501(a).

             (f) Attorney’s fees, interest, costs of suit as to each Defendant pursuant to

             47 U. S. C. § 605 (e)(3) (B) (iii) and/or §553 (c)(2)(C).

             (g) Attorney’s fees, interest, costs of suit as to Defendants pursuant to 17

             U.S.C. §505, together with such other and further relief as this Court may

             deem just and proper.

Dated: October 15, 2018
       Ellenville, New York

                                     JOE HAND PROMOTIONS, INC.

                                     By: /s/Julie Cohen Lonstein
                                     JULIE COHEN LONSTEIN, ESQ. (JL8521)
                                     Attorney for Plaintiff
                                     LONSTEIN LAW OFFICE, P.C.
                                     190 South Main Street: P.O. Box 351
                                     Ellenville, NY 12428
                                     Tel: (845) 647-8500
                                     Fax: (845) 647-6277
                                     Email: Legal@signallaw.com
                                     Our File No. JHP17-01NY-14




                                          -12-
